Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b)  as being incomplete for omitting essential elements, such omission amounting to a gap between the elements and the essential structural cooperative relationships of said elements. 
See MPEP § 2172.01. 
Claim 1 omits a “transmitter” by which the claimed receiver would serve to define the claimed electronic switching mechanism.  Without the transmitter, claim 1 is an inoperative device.  Suggested means for correcting this matter starting from line 9:
“a receiver disposed within the housing,  the receiver is  in communication with a transmitter to operate the electronic switching mechanism.”
Should the joint inventors choose the suggested amendment, please address each of the dependent claims which recite “a transmitter” given antecedent basis for the transmitter will now be provided in amended claim 1.

Claims 1 and 14 state; an “aperture defining an opening”.  An aperture IS an opening, the claim language is unnecessarily redundant.

Claim 2 defines the non-mechanical electronic switch with a semiconductor, yet that does not correlate with the claimed receiver to produce an operative device.



Claim 3 provides for a non-mechanical-interfacing electronic switch in which the electronic switching mechanism includes one movable part that defines a mechanical electronic switch. . . and just continues to twist, turn, invert and negate non-mechanical with mechanical, electronic switch with mechanical switch.  Greater care must be taken to clearly and concisely claim the disclosed mechanical lockout device for an electronic switch with clarity and precision. 
Claim 19 contains similar deficiencies with regard to clarity and precision.

Claims 5, 8 and 13 state in part; “the opening of the aperture”.  An aperture IS an opening, how can there be an opening within an opening?

Claim 9, from which Claim 10 depends, provides for the transmitter and receiver conveying a signal through electromagnetic radiation.  
7a.	How then is a light emitting diode of Claim 10 an electromagnetic transmitter and receiver?

Building upon that is Claim 11 which claims the electromagnetic light emitting diode transmitter and electromagnetic photodiode receiver are generating an infrared signal.
8a.	LEDs do not emit infrared light, so how can the signal be infrared light?

Claims 10 and 11 preclude examination with respect to prior art at this time.

Claims 1-18 will be examined as best understood using obviousness rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5, 9, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Fletcher et al. (US 5,541,562).  

With respect to Claim 1; Fletcher et al. shows a non-mechanical-interfacing electronic switch [Fig. 3] comprising: an electronic switching mechanism [Fig. 7 – 100] disposed within a housing 24 of the non- mechanical-interfacing electronic switch,  the electronic switching mechanism 100 is configured to modulate the non-mechanical-interfacing electronic switch between an active state and an inactive state [Col. 4, lines 60-61]; an aperture defining an opening [at 34] in the housing 24,  the opening defines an insertion path 34 extending from a first location external to the housing to a second location internal to the housing; and a receiver U1-U3 disposed within the housing,  the receiver is configured to operate the electronic switching mechanism [Fig. 7].

With respect to Claim 2; Fletcher et al. shows the electronic switching mechanism 100 includes at least one semiconductor 110 defining a non-mechanical electronic switch, and  the non-mechanical electronic switch is configured to switch the non-mechanical-interfacing electronic switch between the active state and the inactive state based on electronic action [Col. 6, lines 53-58].



With respect to Claim 3; Fletcher et al. shows the electronic switching mechanism includes at least one movable part 82 defining a mechanical electronic switch M1, M2 and the mechanical electronic switch is configured to switch the non-mechanical-interfacing electronic switch [Fig. 3]  between the active state and the inactive state     [Figs. 2A-2D].

With respect to Claim 4; Fletcher et al. shows a transmitter M3 in the housing 24,  the transmitter is configured to transmit a signal along a signal path to the receiver U2.

With respect to Claim 5; Fletcher et al. shows a mechanical lockout device having a protrusion 20 configured to be inserted through the opening [at 34] of the aperture along the insertion path 34 to intersect the signal path and obstruct the signal [Figs. 2B-2D].

With respect to Claims 9 and 12; Fletcher et al. shows the transmitter M3 is a magnet configured to transmit the signal as a magnetic field (electromagnetic radiation), and  the receiver U2 is a sensor configured to detect a change in the magnetic field (electromagnetic radiation).

With respect to Claim 13; Fletcher et al. shows a mechanical lockout device having a protrusion 20 configured to be inserted through the opening [at 34] of the aperture along the insertion path 34,  the protrusion includes a transmitter M1, M2 configured to transmit a signal along a signal path to the receiver U1-U3.




With respect to Claim 19; Fletcher et al. shows each of the attributes as discussed above in Claims 1-4, where the analogous “movable part” discussed in claim 3 reads on the claimed “base portion”.  As for a non-mechanical vs. mechanical interfacing electronic switch, that which is shown by Fletcher et al. reads on both given the ambiguity of the claim language as discussed above in the 35 U.S.C. 112 rejection.   

12.	Claims 1, 4 and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over  DeCoi et al. (US 8,672,099).

With respect to Claim 1; DeCoi et al. shows a non-mechanical-interfacing electronic switch 1 comprising: an electronic switching mechanism [Col. 4, lines 60-61] disposed within a housing 2 of the non- mechanical-interfacing electronic switch,  the electronic switching mechanism is configured to modulate the non-mechanical-interfacing electronic switch between an active state and an inactive state [Col. 4, lines 64-65]; an aperture defining an opening [Fig. 7] in the housing 2,  the opening defines an insertion path extending from a first location external to the housing to a second location internal to the housing [Fig. 7]; and a receiver 5 disposed within the housing 2,  the receiver is configured to operate the electronic switching mechanism [Col. 7, lines 6-8].

With respect to Claim 4; DeCoi et al. shows a transmitter 4 in the housing 2, the transmitter is configured to transmit a signal along a signal path to the receiver [Col. 7, lines 21-27].

With respect to Claim 6; DeCoi et al. shows a structure having a reflective surface 9a-9c oriented to reflect the signal along the signal path from the transmitter to the receiver [Col. 7, lines 12-21].

With respect to Claim 7; DeCoi et al. shows the reflective surface 9a-9c faces the transmitter 4 and the receiver 5, and  the transmitter is configured to transmit an incident signal along the signal path to the reflective surface and the reflective surface is oriented to reflect the incident signal as a reflected signal along the signal path to the receiver [Col. 7, lines 12-21].

With respect to Claim 8; DeCoi et al. shows a mechanical lockout 3 device having a protrusion [occupied by 9] configured to be inserted through the opening of the aperture along the insertion path [Fig. 7], the protrusion includes a reflective surface 9a-9c oriented to reflect the signal along the signal path from the transmitter 4 to the receiver 5.

13.	The same reasoning applied in the rejection of apparatus claims 1, 4, 5, 6,  8         and 13  mutatis mutandis, applies to the subject-matter of method Claims 14, 15, 16, 17 and 18, given the apparatus is considered inseparable from a method of using the apparatus as intended thus rendering the method not germane to the issue of patentability of the apparatus itself.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   




  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833